Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing retrieving a casual game, generating a composite game, wherein the composite game is generated by incorporating user-generated media into the retrieved game and providing a user with access to the generated composite game.
The limitation of retrieving a game, generating a composite game and providing access to the generated composite game covers certain methods of organizing human activity but for the recitation of generic computer components. For example, but for the “by a computer system” language, retrieving a game, generating a composite game, wherein the composite game is generated by incorporating user-generated media into the retrieved game and providing access to the generated composite game in the context of this claim encompasses following rules for providing a user access to a game. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using a computer to perform retrieving a game, generating a composite game, wherein the composite game is generated by incorporating user-generated media into the retrieved game and providing access to the generated composite game. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of retrieving, generating and provide a user access to a generated game) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determination steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre- AIA  the applicant regards as the invention. 
The terms "relatively", "relative", and "extensive" in independent claims 1, 6 and 13 are relative terms which renders the claim indefinite. The terms "relatively", "relative", and "extensive" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the term “desired result” is indefinite.
Claims 2-5, 7-12, 14-20 are also rejected as each depends from either Claims 1, 6 or 13.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-8, 13-15 & 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stamper (US 6894686).
Claim 1. Stamper discloses a method of incorporating user-generated media into a casual game (Fig. 5), the method comprising:
receiving by a computer system user-generated media, wherein the user-generated media includes digital images or digital video clips; retrieving by the computer system a casual game from an associated game database, wherein the casual game has relatively straightforward rules and is playable within a relative short period of time, as compared to a hardcore game having multiple, complex rules and a extensive game play over multiple levels, and wherein a desired result under the rules of the casual game is achievable in under 15 minutes; generating by the computer system a composite game, wherein the composite game is generated by incorporating the user-generated media into the retrieved game; and providing a user with access to the generated composite game (i.e. player can insert his/her face over a game character’s face, col. 1, lines 11-20 & col. 7, line 25 – col. 9, line 30).
Note: the limitation "...wherein the casual game has relatively straightforward rules and is playable within a relative short period of time, as compared to a hardcore game having multiple, complex rules and an extensive game play over multiple levels, and wherein a desired result under the rules of the casual game is achievable in under 15 minutes..." is considered nonfunctional descriptive material. It has been held that data that does not functionally relate to the steps in the method claimed (e.g. retrieving by the computer system a casual game) the data does not patentably distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 UPSQ2d 1031 (Fed. Cir. 1994).
Claim 2. Stamper discloses the method of claim 1 wherein the generated composite game is hosted by the computer system (Fig. 1, col. 1, lines 10-20; col. 5, lines 23-35; col. 8, lines 50-65).
Claim 3. Stamper discloses the method of claim 1 wherein the providing the user with access comprises downloading the generated composite game to a computer or mobile device of the user (col. 2, lines 25-45; col. 5 ,lines 25-35; col. 7, lines 5-40).
Claim 6-8. Stamper discloses a computer-readable storage medium storing instructions that, if executed by a computer system, cause the computer system to perform operations as discussed above in claims 1-3.
Claim 13-15. Stamper discloses a computing system comprising components configured to perform the steps as discussed above in claims 1-3.
Claim 20. Stamper teaches the computing system of claim 13, but fails to teach wherein an object of the composite game is to spin individual cubes within a grid so that each individual cube correctly reveals a complete media scene. On the other hand the "object" of the game is merely nonfunctional descriptive material. Since the "object" is not functionally involved in the steps recited, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 UPSQ2d 1031 (Fed. Cir. 1994).

Claims 4-5, 9-12, 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stamper (US 6894686) as applied above and further in view of Taraschuk (US 20100298050).
Claim 4, 9 & 16. Stamper discloses the invention above but does not expressly disclose wherein the providing the user with access comprises requiring the user to be logged in to the system in order to play the generated composite game. Taraschuk teaches providing the user with access comprises requiring the user to be logged in to the system in order to play the generated composite game, [0045] & [0056]. It would have been obvious to a person having ordinary skill in the art at the time of invention to modify Stamper with Taraschuk in order to authenticate players with a password in order to access the game or system.
Claim 5, 10-12 & 17-19. Stamper discloses the invention above but does not expressly disclose wherein the method further comprises enabling the user to distribute the composite game to another user, wherein the user can distribute the generated media-integrated game by email or download. Taraschuk teaches sending a game link in a message enabling a user to distribute a game to another user, [0050]. It would have been obvious to a person having ordinary skill in the art at the time of invention to modify Stamper with Taraschuk in order for the players of the game to share the game with other players.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SENG H LIM/
Primary Examiner, Art Unit 3717